UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-5198


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

GERALD LEE BANKS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (4:11-cr-00034-F-2)


Submitted:   November 2, 2012              Decided:   November 21, 2012


Before WILKINSON, SHEDD, and THACKER, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


David L. Neal, Hillsborough, North Carolina, for Appellant.
Jennifer P. May-Parker, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM

              Gerald     Lee    Banks    appeals        his    convictions     and    the

aggregate      240-month       sentence      imposed      by    the   district    court

following his guilty plea, pursuant to a written plea agreement,

to Hobbs Act robbery and use or carrying of a firearm during and

in relation to a crime of violence.                     On appeal, Banks’ counsel

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967),      asserting       that    there   are   no    meritorious     grounds      for

appeal but questioning the district court’s application of a

sentencing enhancement for restraint of the victim in accordance

with U.S. Sentencing Guidelines Manual § 3A1.3 (2010).                           Despite

receiving notice of his right to file a pro se supplemental

brief, Banks has declined to do so.                  The Government has filed a

motion to dismiss Banks’ appeal of his sentence based on the

appellate waiver provision in the plea agreement.                        We grant the

Government’s      motion       in    part,    dismiss      Banks’     appeal    of    his

sentence, and affirm Banks’ convictions.

              We review a defendant’s waiver of appellate rights de

novo.     United States v. Blick, 408 F.3d 162, 168 (4th Cir.

2005).       “A defendant may waive his right to appeal if that

waiver is the result of a knowing and intelligent decision to

forgo the right to appeal.”                  United States v. Amaya-Portillo,

423   F.3d    427,     430    (4th    Cir.   2005)   (internal        quotation      marks

omitted); see United States v. General, 278 F.3d 389, 400 (4th

                                             2
Cir. 2002) (providing standard).                      Generally, if the district

court fully questions the defendant about the waiver during the

Fed. R. Crim. P. 11 plea colloquy, the waiver is valid and

enforceable.       United States v. Johnson, 410 F.3d 137, 151 (4th

Cir. 2005).        We will enforce a valid waiver so long as “the

issue being appealed is within the scope of the waiver.”                        Blick,

408 F.3d at 168.          Our review of the record leads us to conclude

that     Banks’    waiver       of     appellate       rights     was    knowing     and

intelligent.       Turning to the scope of the waiver, we conclude

that the sentencing issues Banks raises in the Anders brief fall

within     the    scope    of    the     appellate       waiver    provision.         In

addition,    there      are     no     other       meritorious    sentencing    issues

outside of the scope of the waiver.                    Thus, we grant in part the

Government’s motion to dismiss Banks’ appeal of his sentence.

            The waiver provision, however, does not preclude our

review of Banks’ convictions pursuant to Anders.                        In accordance

with Anders, we have reviewed the entire record and have found

no unwaived and potentially meritorious issues for review.                            We

therefore affirm Banks’ convictions.

            This    court       requires       that    counsel    inform   Banks,     in

writing,    of    his   right     to    petition       the   Supreme    Court   of   the

United States for further review.                      If Banks requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, counsel may move in this court for leave to

                                               3
withdraw from representation.     Counsel’s motion must state that

a copy thereof was served on Banks.        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                 AFFIRMED IN PART;
                                                 DISMISSED IN PART




                                  4